UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6784


RICHARD A. WALLACE, JR.,

                Petitioner - Appellant,

          v.

STAN YOUNG, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:13-cv-00363-JLK-RSB)


Submitted:   September 5, 2014           Decided:   September 18, 2014


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard A. Wallace, Jr., Appellant Pro Se.       Craig Stallard,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard A. Wallace, Jr., seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.       We    dismiss    the    appeal   for   lack   of    jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on January 7, 2014.         The notice of appeal was filed on May 14,

2014. *   Because Wallace failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss   the   appeal     and   deny    as   moot   Wallace’s     motion   for   a

certificate of appealability.             We dispense with oral argument

because the facts and legal contentions are adequately presented




      *
       A pro se prisoner’s notice of appeal is considered filed
at the moment it is delivered to prison authorities for mailing
to the court. Houston v. Lack, 487 U.S. 266, 276 (1988).



                                         2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3